427 F.2d 709
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WALLI'S SUPPER CLUB, INC., Respondent.
No. 20088.
United States Court of Appeals, Sixth Circuit.
July 8, 1970.

Frank H. Itkin, N.L.R.B., Washington, D. C., Marcel Mallet-Prevost, Asst. Gen. Counsel, William R. Stewart, Atty., N.L.R.B., Washington, D. C., on the brief, for petitioner.
G. Franklin Killeen, Flint, Mich., for respondent.
Before PHILLIPS, Chief Judge, and WEICK and BROOKS, Circuit Judges.

ORDER

1
This case is before the Court upon the application of the National Labor Relations Board for enforcement of its order reported at 174 N.L.R.B. No. 183.


2
The Board found that a unit composed of respondent's commissary employees was an appropriate bargaining unit and that respondent violated § 8(a) (5) and (1) of the Act by refusing to recognize and bargain with the Union as the certified representative of the employees in the unit. The Board's order requires respondent to cease and desist from the unfair labor practices found, to bargain on request, and to post appropriate notices.


3
Respondent made no appearance before this Court except to notify the clerk that its commissary is no longer in existence.


4
The Court finds that the decision of the Board is supported by substantial evidence on the record considered as a whole. Because of the new situation created by the doubt as to whether the commissary is still in existence whose employees were held to constitute an appropriate bargaining unit, enforcement of the Board's order is denied for the present. The case is remanded to the Board for further proceedings.


5
The costs of this proceeding are taxed against respondent. Rule 39(b), Fed. R.App.P.